ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's proposed amendments filed August 3, 2022 will be entered.  For the purposes of appeal:
the rejection of all pending claims under 35 U.S.C. 112 pre-AIA , first paragraph, would be maintained due to the limitation now set forth in Claim 1 that thermal conductivity is measured “at an ambient pressure of 3.5 x10-4 Torr”.  This limitation appears to constitute new matter for the reasons detailed in the following Response to Argument section;
all other rejections under 35 U.S.C. 112 pre-AIA , first paragraph, would be withdrawn (see pages 3 – 4 of the Final Office action); and
all rejections under 35 U.S.C. 112 pre-AIA , second and fourth paragraph, would be withdrawn (see pages 4 – 5 of the Final Office action).

	
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered.  The outstanding issue to be addressed is the issue of new matter in Claim 1 as amended.  Applicant cites [0039], [0040], Table 7, [0043], [0052], [0081], and Table 7 of the PG-PUB of the instant application as support for the amendments made to Claim 1.  
[0039] mentions “increased TC” but does not describe the conditions at which thermal conductivity (TC) is measured.  [0040] provides support for the manner in which residual strain is measured but contains no discussion of TC.  Table 7 provides support for the claimed numerical TC range of 11.6 to 18.2 mW/m-K but again does not describe the conditions at which TC is measured.  [0043] sets forth TC is measured according to a slightly modified ASTM C177-85 design, while the following paragraph states the apparatus used is capable of operating in a vacuum down to 10-5 torr.  
[0052] states “the thermal conductivity at 100°F is determined at an ambient pressure and under high vacuum (3.5 x 10-4 Torr)” [emphasis added].  [0052] thus describes taking two separate measurements of TC for each gel composition (at ambient pressure and under high vacuum).  It is unclear which of these measurements is being used to populate Table 7 (from which the claimed numerical range derives support), i.e. the TC at ambient pressure (e.g. 760 Torr), the TC under high vacuum, or (perhaps) an average of both values.  
Finally, [0081] describes Fig. 28 as showing “[t]hermal conductivity (ASTM C177) of a hybrid aerogel composite as a function of atmospheric pressure at 38°C (100°F)”.  Fig. 28 shows that different TC values are obtained at different pressures.   Thus, the pressure value at which the claimed TC values are measured must be included in Claim 1 because the TC range of a gel composition is not the same at any pressure.  
It is therefore the Office’s position that there is insufficient evidence on the record that the claimed TC range of 11.6 to 18.2 mW/m-K “at an ambient pressure of 3.5 x 10-4 Torr” is supported by the original disclosure.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764